UN|TED STATES DlSTRlCT COURT
EASTERN DlSTRlCT OF KENTUCKY
NORTHERN DlVlSlON
AT COV|NGTON

ClVlL ACT|ON NO. 16-78-DLB-CJS

 

PAUL TARTER PLAlNTlFF
v. MEMORANDUM OP|N|ON AND ORDER
APlAlM RlVERCENTER SU|TES, LLC, et al. DEFENDANTS

** *'k ** ** **

This matter is before the Court on three motions_Defendant APlAlM Rivercenter
Suites LLC’s (“AP/AlM”) Joint Motion for Reconsideration of the Court’s April 10, 2018
Order and AP/AlM’s Second Motion for Summary Judgment (Doc. # 83), Defendant
Ecolab lnc.’s (“Ecolab”) Motion for Summary Judgment (Doc. # 85), and Eco|ab’s Motion
to Strike Plaintiff’s Sur-Reply (Doc. # 97). The Court has reviewed the motions and
supporting documentation, as well its prior Orders and previously-submitted evidence.
The Court has determined that AP/AlM’s Motion for Reconsideration is procedurally
improper and, therefore, is denied. AP/AlM’s Second Motion for Summary Judgment is,
however, granted, Eco|ab’s Motion for Summary Judgment shall be granted in part and
denied in part, and Eco|ab’s Motion to Strike shall be granted for the reasons set forth
below.

|. FACTUAL AND PROCEDURAL BACKGROUND

This case arose after Plaintiff Paul Tarter contracted Legionnaires’ disease in

November 2015. (Doc. # 62 at 3). Tarter began working as a maintenance engineer at

the Embassy Suites in Covington, Kentucky on September 30, 2015. /d. at 2-3. AP/AlM

is alleged to be the owner and operator of the Embassy Suites, as a franchisee of Hilton.
/d. Plaintiff was employed onsite by Aimbridge Hospitality, LLC (“Aimbridge”), which is
the company responsible for operating and managing the Embassy Suites hotel and
building. /d. at 5-7. Part of Tarter’s job included daily work “in the vicinity of the pool/spa
area” at the hotel. /d. at 3.

While the pool at the Embassy Suites was managed by employees at the hotel,
maintenance support was also provided through the “Aqua Balance Pool & Spa Program”
(“Aqua Balance”)_a service which Ecolab provided to the Embassy Suites in Covington.
(Doc. # 62 at 5). As part of this program, Ecolab installed a remote-monitoring system in
the pool facility which would measure the level of chemicals in the pool and spa water,
and dispense certain chemicals as needed. (Doc. # 85-4 at 3). The system would also
send alerts to the Ecolab headquarters when the chemical balance in the pool or spa was
off; Ecolab would then automatically send a fax to the hotel alerting the hotel of the
problem and recommending ways to restore the appropriate chemical levels in the pool
or spa. /d. Eco|ab, additionally, provided in-person support and training to help
organizations properly and safely maintain their pools and spas. (Doc. # 85-5 at 47:4-
10). One of the goals of the Aqua Balance program is to help an organization “achieve
sanitized and fresh water” based upon state regulations. /d. at 48:19-24. (Dennis
Fitzpatrick, an employee of Eco|ab, testifying about the Aqua Balance program).

Between late July and November 2015, Ecolab sent 523 alerts to the Embassy
Suites notifying of problems with the chemical balance in the pool and spa at the hotel,
(Doc. # 88-10 at 119:1-121:21), or notifying that “there’s no water flowing through [the]

sample cell in [the] system.” (Doc. # 88-11 at 32:11-12) (Joel Flom, Customer Support

Supervisor at Eco|ab, explaining what the “no flow” alert meant). Around the same time,
there were problems with the Ecolab controller installed at the Embassy Suites. (Doc. #
88-3 at 1, 5, 7, 18); see also (Doc. # 90-2 at 26:7-8) (Ray Toepfert, employee at the
Embassy Suites, testifying that the controller “was always going off, an alarm, l’m going
to say false alarms to a certain extent”).

On November 1, 2015, Tarter was instructed “to manually clean out the sand filter”
for the pool and spa; this required him to scoop a large quantity of “slimy” sand out of the
filter and replace it with 500 pounds of new sand, without any type of respiratory
protection. (Docs. # 62 at 3, 85-1 at 2 and 85-10 at 45:8-49:12). Tarter claims that he
was exposed to the Legior)e//a bacteria while cleaning out the sand filter and during his
other work with and near the potable-water system at the Embassy Suites. (Doc. # 62 at
3).

Tarter first became ill on November 7, 2015 and was diagnosed with Legionnaires’
disease on November 22, 2015. /d. He was the third person associated with the
Embassy Suites in Covington to contract the disease; the first two instances were
reported to the Centers for Disease Control and Prevention in August 2015. /d. at 2.
Despite testing, no definitive link was ever established between water at the Embassy
Suites hotel and Legior)e//a bacteria. (Doc. # 85-9 at 1-2). Two plaintist experts who
reviewed the circumstances of Tarter’s illness, however, believe that he was exposed to
Legior)e//a bacteria when cleaning out the pool filter at the Embassy Suites. (Docs. # 85-
13 at 3 and 85-14 at 10).

Beginning on November 11, 2015, Tarter was unable to work due to his illness.

(Doc. # 62 at 3). His daughter found him unconscious on November 13, 2015, and he

was hospitalized from November 13 to November 25, 2015. /d. Tarter made six
outpatient, follow-up visits to the hospital between December 2015 and April 2016,
complaining of symptoms of pneumonia, fatigue, weakness, and anxiety. /d. at 3-4. The
disease left Tarter unable to work for months after, and he “has been unable to work
effectively since his illness.” /d.

As a result, Plaintiff Paul Tarter (“Tarter”) initiated this suit against APlAlM on May
10, 2016. (Doc. # 1). APlAlM filed a Motion for Summary Judgment on August 9, 2016
(Doc. # 18) which the Court denied as premature on September 14, 2016. (Doc. # 34).
Defendants were given permission to renew their motion after “the discovery period
related to the issue of up-the-ladder immunity expire[d].” /d.

With permission of the Court, Tarter filed an Amended Complaint on October 25,
2016 which added Ecolab as a defendant (Doc. # 39). A Second Amended Complaint
was filed with leave of Court on March 22, 2017. (Doc. # 62). This Complaint brought a
claim for negligence against APlAlM and two claims against Eco|ab_a negligence claim
and a strict products-liability claim. /d. Plaintiff specifically alleged that AP/AlM
negligently selected and managed Aimbridge to operate and manage the Embassy Suites
hotel and building. /d. at 5-7. Additionally, Tarter alleges that Ecolab was “negligent and
failed to exercise reasonable care to avoid foreseeable injury and harm to the Plaintiff
when it designed, distributed, marketed, promoted, and sold the services associated with
its Aqua Balance System.” /d. at 7. Tarter also brought a strict products-liability claim
against Eco|ab, arguing that products “associated with its Aqua Balance System” were

“inherently dangerous and posed an increased risk of harm to the Plaintiff.” /d. at 9.

APlAlM filed a Renewed Motion for Summary Judgment on September 8, 2017
(Doc. # 68) which the Court denied on April 10, 2018. (Doc. # 82). Now before the Court
is AP/AlM’s Motion for Reconsideration and Second Motion for Summary Judgment,
which APlAlM filed on April 27, 2018. (Doc. # 83). With this motion, APlAlM provided
new evidence including the Franchise Agreement between Hilton Franchise Holding LLC
and AP/AlM, and citations issued to AP/AlM from the Kentucky Labor Cabinet Office of
Occupational Safety and Health. (Docs. # 84-1 and 89-1). Tarter responded on May 16,
2018 (Doc. # 87), AP/AlM replied on May 26, 2018 (Doc. # 89), and Tarter filed a sur-
reply on June 5, 2018 (Doc. # 94). The motion is now ripe for the Court’s review.

Additionally, on May 3, 2018, Ecolab moved for summaryjudgment on both of the
claims against it. (Doc. # 85). Tarter responded on May 22, 2018 (Doc. # 88) and Ecolab
replied on June 1, 2018. (Doc. # 90). Tarter filed a sur-reply without leave of court on
June 8, 2018 (Doc. # 96) and Ecolab moved to strike the sur-reply as improper on June
12, 2018. (Doc. # 97). Tarter having failed to respond to Eco|ab’s Motion to Strike (Doc.
# 97) within the required timeframe, see LR 7.1(c), both motions are also ripe review. The
Court will address each motion in turn.

ll. APlAlM’S JO|NT MOT|ON TO RECONS|DER AND SECOND MOT|ON FOR
SUMMARY JUDGMENT

A. Motion to Reconsider

Federal Rule of Civil Procedure 59(e) allows a court to review and reconsider a
previous decision and grant a motion to reconsider “if there is clear error of law, newly
discovered evidence, an intervening change in the controlling law, or to prevent manifest
injustice.” Johnsor) v. /r)terstate Brar)ds Corp., 351 F. App’x 36, 38 (6th Cir. 2009); Fed.

R. Civ. P 59(e). Such a motion, however, cannot be brought after the denial of summary

judgment; Rule 59(e) only applies to final judgments, and a denial of summary judgment
is not final. Turk v. Comerford, 1:09-cv-868, 2011 WL 1899209 at *3 (N.D. Ohio, May 19,
2011), aff’d in part, rev’d in part on other grounds, 488 F. App’x 933 (6th Cir. 2012) (citing
Cameron v. Ohio, 344 F. App’x 115, 117-18 (6th Cir. 2009)). “[VV]here a motion seeks
reconsideration of a denial of summary judgment, the court treats the motion as a
renewed summary judgment and is ‘therefore free to reconsider or reverse its decision
for any reason.”’ /d. (quoting Cameron, 344 F. App’x at 117-18).

ln the instant case, AP/AlM styled its Motion as a “Motion to Reconsider and
Defendant’s Second Renewed Motion for Summary Judgment on Up the Ladder
lmmunity” and asks the court to reconsider its previous denial of summary judgment.
(Doc. # 83). As a denial of summary judgment cannot be reconsidered, see supra,
AP/AlM’s l\/lotion to Reconsider will be denied as procedurally improper. Accordingly, the
Court will review the Motion only as a Second Motion for Summary Judgment. /d.

B. Summary Judgment Standard

A motion for summary judgment allows a court to grant judgment as a matter of
law if there is no genuine dispute of material fact. Fed. R. Civ. P. 56. ln making this
determination, “the judge’s function is not himself to weigh the evidence and determine
the truth of the matter;” rather, the judge must consider if there is an issue for trial.
Anderson v. Liberfy Lobby, /nc., 477 U.S. 242, 249 (1986). “[T]he facts [must] be viewed
in the light most favorable to the party opposing summary judgment.” She/ton v. Ky.
Easters Sea/s Soc’y., /r)c. 413 S.W.3d 901, 905 (Ky. 2013); see also Scott v. Harris, 550
U.S. 372, 380 (2007). And, “[a]ll reasonable inferences [are to be drawn] in favor of the

non-moving party.” Bishop v. Hacke/, 636 F.3d 757, 765 (6th Cir. 2011).

The Court must deny summary judgment if there are any factual issues “that
properly can only be resolved by a finder of fact because they may reasonably be resolved
in favor of either party.” Anderson, 477 U.S. at 250. Accordingly, the party opposing the
motion must show more than “metaphysical doubt” about the facts of the case. Lossia v.
F/agstar Bar)corp, /r)c., 859 F.3d 423, 428 (6th Cir. 2018) (quoting Matsushita E/ec. /r)dus.
Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “A mere scintilla of evidence
[in favor of the non-moving party] is insuchient” to defeat summary judgment. l/l/i//iams
v. Mehra, 186 F.3d 685, 689 (6th Cir. 1999) (quoting Anderson, 477 U.S. at 252).
Additionally, the evidence submitted by the parties supporting or opposing summary
judgment must be admissible. U.S. Structures, /r)c. v. J.P. Structures, /r)c., 130 F.3d
1185, 1189 (6th Cir. 1997).

C. Review under Diversity Jurisdiction

This personal-injury case comes before the Court on diversityjurisdiction. (Doc. #
62 at 1). Under Erie RR. Co. v. Tompkins, 304 U.S. 64 (1938), a federal court sitting in
diversity must apply the substantive law of the state in which it is sitting. See Hanna v.
P/umer, 380 U.S. 460, 466 (1965) (explaining Erie). When deciding such a case, it is the
job of the federal court to “try to make sense of the case law and to apply state law in
accordance with the controlling decisions of the state [where the federal court is located].”
Meridiar) Mut. /ns. Co. v. Ke//man, 197 F.3d 1178, 1181 (6th Cir. 1999) (citing Erie R.R.
Co., 304 U.S. 64) (quotations omitted). When the highest court of a state has not yet
ruled on the issue before the federal court, it is up to the federal court to determine how
the highest court would decide the case. Pittman v. Experian /nfo. So/s., /nc., 901 F.3d

619, 636 (6th Cir. 2018).

Stated differently, the Court is to “predict how the [state supreme] court would rule
by looking to all the available data.” A//state /ns. Co. v. Thrifty Rent-A-Car Sys., /nc., 249
F.3d 450, 453 (6th Cir. 2001 ). “The Court may use the decisional law of the state’s lower
courts, other federal courts construing state law, restatements of law, law review
commentaries, and otherjurisdictions on the ‘majority’ rule in making this determination.”
Meridiar) Mut. /ns. Co., 197 F.3d at 1181 (citing Grar)tham & Mann v. Am. Safety Prods.,
831 F.2d 596, 608 (6th Cir. 1987)).

As there are no Kentucky Supreme Court decisions directly on point, the Court
must predict how the Kentucky Supreme Court would dispose of this Motion. See
Pittmar), 901 F.3d at 636. Following the direction of the Sixth Circuit, this Court will also
look to “the decisions (or dicta) of the Kentucky Supreme Court in analogous cases” and
“pronouncements from other Kentucky courts” for guidance. State Auto Prop. and Cas.
/ns. Co. v. Hargis, 785 F.3d 189, 195 (6th Cir. 2015). When interpreting Kentucky
statutes, the Court is directed to ascertain and give effect to the intent of the legislature.
\/ance v. Amazor).com, 852 F.3d 601, 610 (6th Cir. 2017) (quoting Beshear v. Haydor)
Bridge Co., /r)c., 304 S.W.3d 682, 703 (Ky. 2010)).

D. Summary Judgment Ana|ysis on Up-the-Ladder immunity

The issue before the Court is whether summary judgment should be granted to
APlAlM in view of Kentucky’s workers’-compensation scheme, which provides certain
contractors with immunity from suits by injured employees. See Ky. Rev. Stat. §§
342.610(2), 342.690(1); (Doc. # 83 at 1-11). “The Kentucky Workers’ Compensation Act
is a legislative remedy which affords an injured worker a remedy without proof of the

common law elements of fault.” Ger). E/ec. Co. v. Cair), 236 S.W.3d 579, 606 (Ky. 2007).

The workers’-compensation remedy in Kentucky is exclusive, and, therefore, employers
who “secure payment of compensation” as required by the workers’-compensation statute
are immune from other liability potentially arising from an on-the-job injury. See Ky. Rev.
Stat. § 342.690(1).

Under this scheme, contractors are immune from workers’ compensation and
personal-injury claims, so long as their subcontractors carry workers’-compensation
insurance. See Ky. Rev. Stat. §§ 342.610(2), 342.690(1). Speciflcally, “[i]f premises
owners are ‘contractors’ as defined in KRS [§] 342.610(2)(b), they are deemed to be the
statutory or ‘up-the-ladder,’ employers of individuals who are injured while working on
their premises.” Cair), 236 S.W.3d at 585. These contractors are liable for work-related
injuries “unless the individuals’ immediate employers [the subcontractors] . . . have
provided workers’ compensation coverage.” /d. The result is that as contractors, the
premises owners “are immune from tort liability with respect to work-related injuries” so
long as (1) “the worker was injured while performing work that was ‘of a kind which is a
regular or recurrent part of the work of the trade, business, occupation or profession’ of
the owner” and (2) the subcontractor employing the injured employee provides for
workers’ compensation. /d. (quoting Ky. Rev. Stat. § 342.610(2)) (emphasis added).
While the law does shield “owners or contractors from potential tort liability,” the original
purpose of the scheme was “to assure that contractors and subcontractors provide
workers’ compensation coverage.” Cair), 236 S.W.3d at 587. Up-the-ladder immunity is
an affirmative defense, and a defendant bears the burden of asserting and proving this

defense to liability. ld. at 585.

Proof of a subcontractor having workers’ compensation insurance is sufficient to
show that the subcontractor has provided the requisite workers’ compensation coverage.
ld. at 605. As proof of Aimbridge’s workers compensation insurance has been submitted
to the Court, see (Docs. # 68-14 and 68-17), APlAlM would have up-the-ladder immunity
if APlAlM is found to be a contractor under the law. Cair), 236 S.W.3d at 605.

The question before the Court, therefore, is whether there remains a genuine issue
of material fact about APlAlM’s status as a contractor. lf there is no genuine issue of
material fact that APlAlM is a contractor under Kentucky law, then summary judgment is
appropriate as, by law, APlAlM would be immune from this suit under the up-the-ladder
immunity provisions discussed above. “[A] conclusion that a defendant is entitled to
judgment as a matter of law must be supported by substantial evidence that a defendant
was the injured worker’s statutory employer under a correct interpretation of KRS [§]
342.610(2)(b).” Cair), 236 S.W.3d at 585.

Accordingly, whether APlAlM is a contractor, and therefore a statutory employer,

turns on the statutory definition found in Ky. Rev. Stat. § 342.610(2).1 Subparagraph 2(b)

 

1 A contractor who subcontracts all or any part of a contract and his or her carrier
shall be liable for the payment of compensation to the employees of the
subcontractor unless the subcontractor primarily liable for the payment of such
compensation has secured the payment of compensation as provided for in this
chapter. Any contractor or his or her carrier who shall become liable for such
compensation may recover the amount of such compensation paid and necessary
expenses from the subcontractor primarily liable therefor. A person who contracts
with another:

(a) To have work performed consisting of the removal, excavation, or

drilling of soil, rock, or mineral, or the cutting or removal of timberfrom land;

or

(b) To have work performed of a kind which is a regular or recurrent part of

the work of the trade, business, occupation, or profession of such person
shall for the purposes of this section be deemed a contractor, and such other
person a subcontractor. This subsection shall not apply to the owner or lessee of
land principally used for agriculture. Ky. Rev. Stat. § 342.610(2).

10

of the statute makes clear that a contractor includes someone who contracts with another
“to have work performed of a kind which is a regular or recurrent part of the work of the
trade, business occupation, or profession of such person.” Ky. Rev. Stat. § 342.610(2)(b).
The Kentucky Supreme Court has found that “regular or recurrent” work is “work that is
customary, usual, or normal to the particular business (including work assumed by
contract or required by law) or work that the business repeats with some degree of
regularity, and it is of a kind that the business or similar businesses would normally
perform or be expected to perform with employees.” Cair), 236 S.W.3d at 588. “Stated
simply, KRS [§] 342.610(2)(b) refers to work that is customary, usual, normal, or
performed repeatedly and that the business or a similar business would perform or be
expected to perform with employees.” ld. at 589. This is not intended to be a strict,
absolute test; rather, the test is relative and is to take into account a number of factors
including: the “nature size and scope” of the business, “as well as whether its equipped
with the skilled manpower and tools to handle the task the independent contractor is hired
to perform.” /d. The role of a contractor is to be construed “in a practical and functional_
not hypertechnical_way.” Beaver v. Oak/ey, 279 S.W.3d 527, 532-33 (Ky. 2009). A
review of case law from the Sixth Circuit and the Kentucky Supreme Court suggests that
there are different approaches to determining whether an entity is a contractor and
whether work is “regular or recurrent.” Compare B/ack v. Dixle Cor)sumer Prods., 835
F.3d 579, 585 (6th Cir. 2016) and Cair), 236 S.W.3d at 586 (collecting cases described
infra).

The Sixth Circuit analyzes whether work being performed is “regular or recurrent”

using a three-part test. See B/ack, 835 F.3d at 585. Specifically, the Sixth Circuit looks

11

at three issues_(1) if the subcontractor was hired to perform the work for the contractor,
(2) if the subcontractor’s work was “a customary, usual or normal part” of the contractor’s
business or if it is work that the contractor “repeats with some degree of regularity,” and
(3) if the work done by the subcontractor is that which the contractor “would normally
perform or be expected to perform with employees.” ld. (internal quotations omitted).
The Sixth Circuit has held that if the three inquires (“the B/ack test”) are answered in the
affirmative, the work being performed is “regular or recurrent” and, therefore, the entity is
a contractor for the purposes of Ky. Rev. Stat. § 342.610(2)(b). /d.

This Court has already found that there is no genuine issue of material fact as to
the first two inquiries_Aimbridge was hired to perform the hotel maintenance work for
APlAlM and the hotel maintenance work is a usual part of APlAlM’s business that is
repeated with some degree of regularity. (Doc. # 83 at 6-7). Now before the Court is the
question of whether the additional evidence presented by APlAlM eliminates the genuine
issue of material fact as to the third prong of the B/ack test_whether the hotel
maintenance work performed by Tarter and Aimbridge was work that APlAlM or a similar
business would normally perform or be expected to perform with employees. B/ack, 835
F. 3d at 585. The Court finds that it does.

ln B/ack, the plaintiff, an employee of a trucking company, was injured while
unloading a truck of raw materials at a Dixie Consumer Products, LLC (“Dixie”) plant. /d.
at 581. The plaintiff sued Dixie, a company that uses raw materials to make paper cups
and plates, to recover for his injuries, but the Sixth Circuit found Dixie to be entitled to up-
the-ladder immunity as a contractor of the trucking company. /d. at 581, 586. Regarding

the third prong of the B/ack test, the Sixth Circuit found that “the transportation and

12

delivery of raw paper materials amount to ‘work that Dixie or similar businesses would
normally perform or be expected to perform with employees.’” /d. at 586. Specifically,
the Circuit explained that transporting raw materials from the supplier to the plant “is work
that a company similar to Dixie might very well handle or be expected to handle with its
own private fleet.” /d. Additionally, ‘“[e]ven though’ Dixie ‘may never perform that
particularjob with [its] own employees, [it] is still a contractor if the job is one that is usually
a regular or recurrent part of [its] trade or occupation.” ld. (quoting Fireman’s Fund lns.
Co. v. Sherman & F/etcher, 705 S.W.2d 459, 462 (Ky. 1986)).

Here, the Court must consider whether the maintenance activities undertaken by
Aimbridge and Tarter are of the sort that a “company similar to [AP/AlM] might very well
handle or be expected to handle with its own” employees. ld. at 586. Before addressing
that question, the Court must first consider what kind of company APlAlM is; the Court
finds that APlAlM is clearly involved in the hotel business. ln addition to APlAlM holding
a lease for the property on which to operate a hotel, (Doc. # 83-5), and holding a permit
to operate a hotel in their name, (Doc. # 83-2), the Management Agreement makes clear
that APlAlM is involved in some of the upper-level management of the Embassy Suites
Rivercenter. See (Doc. # 68-2).

For example, Article 4 of the Management Agreement specifically states that
“Owner [AP/AlM] may at any time converse with Manager’s [Aimbridge] senior ochers
regarding any subject affecting or relating to the Hotel, and Manager [Aimbridge] shall
instruct such senior officers to disclose fully to Owner [AP/AlM] all information regarding
the operation of the hotel.” /d. at 25. Additionally, the Management Agreement includes

that “Owner [AP/AlM] may at any time consult or communicate with Manager [Aimbridge]

13

regarding any of the Hotel Employees” and that “Owner [AP/AlM] shall have the right to
consult with the Manager [Aimbridge] and have reasonable rights of approval with respect
to the hiring, initially and with respect to any replacement, of the Executive Personnel.”
/d. at 26. The Agreement requires Aimbridge to, when hiring executive personnel, notify
APlAlM of candidates and their qualifications and provide an opportunity for APlAlM to
interview the candidates if they so choose; APlAlM is also given the option to object to
hiring a certain candidate. ld. The agreement additionally requires APlAlM to approve
budgets and participate in other hotel operations including marketing, contracting food
and services, collective bargaining, security, and capital improvements, among other
things. ld. at 27-35. This evidence leads the Court to conclude that APlAlM is in the hotel
business, and, is unlike E/khorr)-Hazard Coa/ Lar)d Corp. v. Tay/or, cited by Tarter, see
(Doc. # 94 at 8), where “the Corporation’s only role was to lease mineral rights to another
coal company which actually mined the coal from the site.” JW Res., lnc. v. Ca/dwe//,
2015-CA-001802-MR, 2017 WL 1102984 at *3 (Ky. Ct. App. Mar. 24, 2017) (citing
E/khorr)-Hazard Coa/ Lar)d Corp. v. Tay/or, 539 S.W.2d 101 (Ky. 1976).

The work at issue here is maintenance of the pool/spa and elements of the hotel’s
potable water system. (Doc. # 62 at 3). Hotel maintenance “is work that a company
similar to [AP/AlM] might very well handle or be expected to handle with its own”
employees. B/ack, 835 F. 3d at 586. With this Motion, APlAlM has provided the
Franchise Agreement between APlAlM and Hilton Franchise Holding LLC. (Doc. # 84-
1). This contractual agreement legally obligates APlAlM to undertake certain duties
including operating the hotel “in such a manner to provide . . . high quality lodging and

ll “

other services, comply[ing] with Laws,” and meeting all of Hilton’s standards regarding

14

operating and maintaining the hotel. ld. at 9, 12-13. This evidence demonstrates that,
by law, APlAlM is contractually obligated to participate in some tasks involved in the day-
to-day operations of the hotel business, including hotel maintenance and operations.

APlAlM also cites to the permit to operate a hotel issued by the Commonwealth of
Kentucky in APlAlM’s name. (Doc. # 83-2). Such a permit is required for all hotel
operators in the Commonwealth of Kentucky and is “issued only for the premises and
person named in the application and shall not be transferable.” Ky. Rev. Stat. § 219.021.
Kentucky regulations specifically require holders of such a state-issued permit to
undertake specific duties including the maintenance of the potable hotel water supply and
hotel swimming facilities, among many other things. See 902 Ky. Admin. Reg. 7:010.
These regulations legally obligate APlAlM to undertake operations and maintenance
tasks at the Embassy Suites hotel at issue_including maintaining the pool. APlAlM also
provided copies of citations issued by the Kentucky Labor Cabinet Office of Occupational
Safety and Health for unrelated violations committed by APlAlM at the hotel. (Doc. # 89-
1). The issuance of such citations in APlAlM’s name, rather than Aimbridge’s name,
further supports the proposition that APlAlM has legal obligations relating to operations
of the hotel.

ln combination, this evidence demonstrates that if APlAlM did not contract out
these operations and maintenance responsibilities to Aimbridge, these would be tasks
that APlAlM, a company in the hotel business, would be “expected to handle with its own”
employees. B/ack, 835 F. 3d at 586. While APlAlM may not manage the day-to-day
operations and maintenance of the hotel, there can be no dispute that, APlAlM is involved,

and in some cases contractually required to participate, in the upper-level management

15

of the hotel. B/ack makes clear that participation in one aspect of the business (e.g.
turning raw materials into paper products) is sufficient to establish that a company would
be “expected to handle” other aspects of the business (e.g. transporting the raw materials
to the plants). /d. As a matter of law, the Court finds the maintenance work carried out
by Aimbridge, and its employee Tarter, to satisfy the third-prong of the B/ack test and be
regular and recurrent. ld.

The fact that APlAlM does not have any employees participating in maintenance
of the hotel does not change this conclusion. The Kentucky Supreme Court has found,
and the Sixth Circuit has reiterated, that an entity can be a contractor even if it would
never perform the tasks with their own employees. Flreman’s Fund /ns. Co., 705 S.W.2d
at 462; see also B/ack, 835 F. 3d at 586. This principle has also been affirmed recently
by the Kentucky Court of Appeals. See Estate of Your)g v. /SP Chems., LLC, 2017-CA-
000838-MR, 2018 WL 2277395 at *5 (Ky. Ct. App. May 18, 2018) (quoting Doctors’
Associates, lr)c. v. Ur)ir)sured Employers’ Fund, 364 S.W.3d 88, 92 (Ky. 2011)). Thusly,
APlAlM can still be found to be a contractor in this case as a matter of law even though
no APlAlM employee is involved in day-to-day hotel operations and maintenance tasks.

Under an analytical framework separate from the B/ack test, the Kentucky
Supreme Court has suggested that legally-required and contractually-required activities
are considered “regular and recurrent” under Ky. Rev. Stat. § 342.610(2)(b). See Cain,
236 S.W.3d at 586 (collecting cases described infra); see also Bo/in v. l/l/ick/iffe Paper
Co., 5:10-cr-186, 2011 WL 2710620 at *3-*4 (W.D. Ky. July 12, 201 1) (finding that “regular
[yearly] cleaning of the tanks ensured both the safety of Wickliffe’s employees and its

compliance with state and federal air quality standards” and thus was regular and

16

recurrent); Forbes v. Dixon Elec., /nc., 332 S.W.3d 733, 738 (Ky. Ct. App. 2010) (holding
that “[b]y virtue of [Dixon Electric’s] contract . . . to install and repair traffic signals
throughout the city, Dixon Electric has to provide for traffic control . . . [which is]
unquestionably a regular and recurrent part of Dixon Electric’s business”). Cain cites to
and affirms two Kentucky Court of Appeals cases in support of this principal. /d.
Summarizing Danie/s v. Louisvi//e Gas and Elec. Co., the Cain court explains that
emissions tests at coal-fired electric generating stations are regular and recurrent
because the tests were required by the Environmenta/ Protection Agency. Cain, 236
S.W.3d at 586 (citing Danie/s v. Louisvi//e Gas and Elec. Co., 933 S.W.2d 821, 824-24
(Ky. Ct. App. 1996)). Cain also explains Tom Ba//ard Co. v. B/evins, where the Court of
Appeals found that a mining company was a contractor of truck drivers because the
“mining company [was] under contract[] to both mine and deliver.” Cain, 236 S.W.3d at
586 (citing Tom Ba//ard Co. v. B/evins, 615 S.W.2d 247 (Ky. Ct. App. 1980)) (emphasis
added). To summarize, “[i]n B/evins, the work performed by the injured worker became
a part of the mining company’s business by contract, whereas in Danie/s, it became a
part of the utility company’s business by law,” and in both cases the work was found to
be a regular and recurrent part of the obligated-company’s business. Cain, 236 S.W.3d
at 586.

Here, the Kentucky hotel and permit regulations clearly require that APlAlM
maintain the pool/spa and the potable water system, and therefore the maintenance
activities undertaken by Tarter are required by law. See Ky. Rev. Stat. §§ 219.021,
219.041; 902 Ky. Admin. Regs. 7:010. Also, the Franchise Agreement contractually

requires APlAlM to maintain the hotel at an appropriate standard, which would include

17

cleaning and maintaining these aspects of the hotel. (Doc. # 84-1 at 9, 12-14). As these
maintenance tasks, and others, are both contractually and legally required and are part
APlAlM’s hotel business involvement, Kentucky courts would find these to be “regular
and recurrent” tasks as a matter of law; this indicates that APlAlM is a contractor. See
Cain, 236 S.W.3d at 586.

The Franchise Agreement (Doc. # 84-1) provided in support of this Motion makes
clear that Doctors’ Associates, /nc., a case cited by Tarter and the Court previously, can
no longer inform the Court’s decision. 364 S.W.3d at 88; (Docs. # 82 and 87). Under
Doctors’ Associates, /nc., the Court found that the franchisor (DA|) was not a contractor,
and therefore not entitled to up-the-ladder immunity as the “vast majority of DAl’s
business was to act as a franchisor who licensed others to operate Subway stores.” /d.
at 93-94. The Administrative Law Judge (ALJ) whose ruling was affirmed by the case
found that “DA| [the alleged contractor] was in the business of franchising, not the
business of selling sandwiches.” ld. at 93. ln reaching this conclusion, however, the ALJ
noted that the agreement between Watash and DA| “required Watash [the alleged
subcontractor] to pay DA| [the alleged contractor] a fee rather than the reverse;” this
suggests that the outcome of the case would have been different if the DA| was paying
Watash to operate the Subway. /d. at 91.

Doctors’ Associates, lnc. would be analogous to the case at bar if Tarter were
suing Hilton Franchise Holding LLC_the franchisor who granted APlAlM the rights to use
the Embassy Suites logo, and the company to which APlAlM paid for that privilege_but
the newly-submitted Franchise Agreement presented makes clear this is not the case.

See (Doc. # 84-1). The reasoning of Doctors’Assoc/ates, lnc. does not apply in this case

18

as Tarter is suing the franchisee (AP/AlM) and not the franchisor (Hilton Franchise
Holding LLC). Doctors’ Associates, /nc., 364 S.W.3d at 90-91, 93-94. Further, the
reasoning which seems to underly the ALJ’s initial decision in the Doctors’ Associates,
lnc. case suggests that APlAlM certainly is a contractor entitled to up-the-ladder immunity
as APlAlM was paying Aimbridge, “rather than the reverse.” /d. at 91. While some profits
are being passed on from Aimbridge to APlAlM, this is not a situation where Aimbridge is
paying APlAlM for the privilege of operating a hotel under APlAlM’s name like in Doctors’
Associates, /nc.; rather Aimbridge is being provided fees by APlAlM to manage the hotel
on APlAlM’s behalf. 364 S.W.3d at 91; (Doc. # 68-2 at 40).

The finding of the Court, that APlAlM is a contractor as a matter of law, is further
supported by the legislative intent of the Workers’ Compensation Act and up-the-ladder
immunity. The purpose of the statute, as described by the Kentucky Supreme Court is to
“discourage owners and contractors from hiring financially irresponsible contractors and
subcontractors.” E/khorn-Hazard Coa/ Land Corp, 539 S.W.2d at 103. Here, looking at
the circumstances of this case in light of the purpose of the act, APlAlM is a contractor
with up-the-ladder immunity as a matter of law. The Management Agreement between
APlAlM and Aimbridge requires that Aimbridge have workers’ compensation insurance.
(Doc. # 68-2 at 121 ). As APlAlM has selected a subcontractor that will provide workers’
compensation, as intended by the statue, the legislative intent also supports a finding that
there is no genuine issue of material fact as to the status of APlAlM as a contractor.

For all of the forgoing reasons, the Court finds that, as a matter of law, APlAlM is
a contractor under Ky. Rev. Stat. § 342.610(2) and therefore entitled to up-the-ladder

immunity from this personal-injury suit. As there is clearly no longer any genuine issue

19

of material fact regarding up-the-ladder immunity, the Court must grant APlAlM’s Second
Motion for Summary Judgment (Doc. # 83). Since the immunity question is dispositive in
this case, the parties’ arguments regarding premises liability are irrelevant, and need not
be addressed by the Court.
|||. ECOLAB’S MOT|ON T0 STR|KE

Before addressing Eco|ab’s Motion for Summary Judgment (Doc. # 85), the Court
must determine which documents will be considered in rendering its decision.
Specifically, the Court must first dispose of Eco|ab’s Motion to Strike Plaintiff’s Sur-Reply
in Opposition to Eco|ab’s Motion for Summary Judgment (Doc. # 97), in which Ecolab
argues that the Sur-Reply should be stricken because Tarter did not obtain leave of Court
to file it. ld.

ln the Eastern District of Kentucky “[a] motion is submitted to the Court for decision
after the reply is filed, or the time for filing the response or reply has expired.” LR
7.1(g). Neither the Local Rules nor the Federal Rules of Civil Procedure allow parties to
file a sur-reply; rather, the party seeking to file such a motion must seek leave of Court.
\/aughn v. Hawkins, 5:14-cv-00099, 2018 WL 2210873, at *2 (W.D. Ky. May 14, 2018)
(citing Key v. She/by Cty., 551 F. App’x 262, 265 (6th Cir. 2014); Eberhard v. Chicago
Tit/e /ns. Co., No. 1:11-cv-834, 2011 WL 12756822, at *2 (N.D. Ohio Jan. 8, 2014)); LR
7.1. “District courts are afforded broad discretion in deciding whether to permit a party to
file a sur-reply, the classic reason being ‘[w]hen new submissions and/or arguments are
included in a reply brief, and a nonmovant’s ability to respond to the new evidence has
been vitiated.’” \/aughn, 2018 WL 2210873, at *2 (quoting Key, 551 F. App’x at 264).

District Courts in the Sixth Circuit, however, generally require strict compliance with the

20

local rules, especially when the party is represented by a lawyer as opposed to being pro
se. Compare l/l/arrinner, v. N. Am. Sec. So/., 3:05-cv-244-s, 2008 WL 2355727, at *1
(W.D. Ky. June 5, 2008) (striking a sur-reply because Plaintiffs, represented by counsel,
did not seek leave of court to file a sur-reply), and \/an Over v. De\/l/a/t, 06-cv-192-JMH,
2007 WL 956670, at *5 (E.D. Ky. Mar. 28, 2007) (striking sur-reply because the party did
not seek leave of Court to file it even though the party was pro se), with Edmonds v. Rees,
3:06-cv-P301-H, 2008 WL 754727, at *1 (W.D. Ky. Mar. 19, 2008) (not striking sur-reply
of a pro se plaintiff who reiterated previous arguments in the sur reply), and King v.
McCreary Cty. Jai/, 6:04-21-DCR, 2005 WL 1514304, at *4 (E.D. Ky. June 24, 2005) (not
striking sur-reply of pro se litigant).

As Tarter is a party represented by counsel who did not seek leave of Court to file
a sur-reply as required by local rule, the Motion to Strike shall be granted.
|V. ECOLAB’S MOT|ON FOR SUMMARY JUDGMENT2

A. Neg|igence C|aim

To succeed on a common-law negligence claim in Kentucky, a plaintiff must prove
four elements_(1) the defendant owed plaintiff a duty, (2) the defendant breached that
duty, (3) the plaintiff was injured, and (4) the plaintiffs injury was caused by the
defendant’s breach of duty. Wright v. House of lmports, /nc., 381 S.W.3d 209, 213 (Ky.
2012). To succeed on the fourth element, the plaintiff must show both factual and
proximate causation. Power & Te/. Supp/y Co., lnc. v. Suntrust Banks, /nc, 447 F.3d 923,
932 (6th Cir. 2006). The underlying principles of a common-law cause of action for

negligence are “foreseeability and reasonable care.” Ostendorf v. C/ark Equip. Co., 122

 

2 See Parts ll.B and ll.C., supra, for a discussion of the standard of review and applicable
law.

21

S.W.3d 530, 533 (Ky. 2003).

ln Kentucky, the existence of duty is a matter of law for the court to decide because
‘[w]hen a court resolves a question of duty it is essentially making a policy determination.”
/d. (quoting Mu//ins v. Commonwealth Life /ns. Co., 839 S.W.2d, 245, 248 (Ky. 1992)).
“The court must determine whether ‘upon the facts in evidence, such a relation exists
between the parties that the community will impose a legal obligation upon one for the
benefit of others_or, more simply, whether the interest of the plaintiff which has suffered

invasion was entitled to legal protection at the hands of the defendant Power & Te/e.
Supp/y Co., /nc., 447 F.3d at 932 (quoting Bradshaw v. Danie/, 854 S.W.2d 865, 869
(Tenn. 1993)). The issue of breach, on the other hand, is a question of fact for a jury to
decide. Gordon v. Turner, 2:13-cv-136, 2016 WL 3636073, at *4 (E.D. Ky. June 29,
2016). “So long as there is a genuine dispute as to a material fact concerning breach,
such that a reasonable jury could find that the defendant was negligent, the Court is
precluded from granting summary judgment.” /d. The issue of injury is also a factual
question for the jury, and the determination of causation is a mixed issue of law and fact.
Pathways, /nc. v. Hammons, 113 S.W.3d 85, 89 (Ky. 2003).
1. Duty

The Court’s inquiry must begin by determining whether Ecolab owed Tarter a duty.
“lf no duty is owed by the defendant to the plaintiff, there can be no breach thereof and
therefore no actionable negligence.” Ashcraft v. Peop/e’s Liberty Bank & Tr. Co., 724
S.W.2d 228, 229 (Ky. Ct. App. 1986). “Kentucky courts recognize a universal duty of care

under which every person owes a duty to every other person to exercise ordinary care to

prevent foreseeable injury.” Lee v. Farmer’s Rura/ Elec. Co-op. Corp., 245 S.W.3d 209,

22

212 (Ky. Ct. App. 2007); see also Can‘er v. Bu//itt Host, LLC, 471 S.W.3d 288, 297 (Ky.
2015); She/ton, 413 S.W.3d at 908. The foreseeability of the injury must be considered
from the perspective of the defendant at the time the alleged negligence occurred and
cannot be based on hindsight; the Court must consider “whether a reasonable person in
a defendant’s position would recognize undue risk to another.” /d. at 212-213.
lmportantly, “[w]hether a harm was foreseeable in the context of determining duty
depends on the general foreseeability of such harm, not whether the specific mechanism
of the harm could be foreseen.” ld. at 212 (emphasis added). A plaintiff does not have
to prove that the “exact manner in which the injury occurred was foreseeable” in order to
succeed in a negligence claim. isaacs v. Smith, 5 S.W.3d 500, 502 (Ky. 1999) (emphasis
added). Additionally, the risk of injury must be unreasonable in order for the defendant
to be held liable. Wa/dsachs v. /n/and Marine Serv., /nc., 5:10-cv-5, 2011 WL 3813093,
at *4 (W.D. Ky. Aug. 26, 2011) (citing Pathways, /nc., 113 S.W.3d at 91).

“The Restatement, in its various iterations, has been central in the development of
modern Kentucky tort law, and [the Kentucky Supreme Court] has repeatedly cited it with
approval.” She/ton, 413 S.W.3d at 911. ln determining the foreseeability of risk, the
Restatement (Second) of Torts guides the Court to consider a reasonable person’s
“attention, perception of the circumstances, memory, knowledge of other pertinent
matters [including human qualities, habits and characteristics, and law and customs that
affect people’s conduct], intelligence and judgment as a reasonable man would have.”
Restatement (Second) of Torts § 289(a); see also id. at § 290. The Restatement (Second)
of Torts specifically imposes liability upon “[o]ne who undertakes . . . to render services

to another which he should recognize as necessary for the protection of a third person or

23

his things . . . if failure to exercise reasonable care increases the risk of [physical] harm
[to the third person].” ld. at § 324A. Thus, in determining foreseeability, the level of
knowledge and expertise of the defendant is taken into account. Ke//y v. Arrick’s Bott/ed
Gas Sen/., /nc., 2:14-cv-118, 2016 WL 4925787, at *2 (E.D. Ky. Sept. 14, 2016).

The application of §§ 289(a) and 290 of the Restatement guided the Kentucky
Supreme Court’s finding of foreseeability in Pathways, lnc. v. Hammons. 113 S.W.3d at
90-91. Pathways is an agency that provides psychiatric and social services in Eastern
Kentucky. /d. at 87. The plaintiff in that case, Ms. Hammons, suffered from mental-health
issues and sought help from Pathways. ld. Specifically, the case arises out of Pathways’s
attempt to help Ms. Hammons find a place to live. /d. Pathways helped place her at
Moore’s Boarding Home, a boarding home that was “operating in violation of a court order
that it cease operations” and was not registered with the Commonwealth [i.e. did not meet
the Kentucky Cabinet for Health and Services health and safety standards]. ld. The
plaintiff was assaulted at Moore’s and filed suit against a number of defendants, including
Pathways, seeking damages in connection with the assault. ld. at 88.

After completing the foreseeability analysis, the Pathways court found that
Pathways did, in fact, owe a duty to the plaintiff. /d. at 91. ln reaching this conclusion,
the Pathways court focused on the fact that Pathways was aware that “boarding homes
are regulated by the Commonwealth . . . [that the regulations] establish[] minimum health
and safety standards for boarding homes and [the regulations were] enacted for the
protection of ‘boarders.”’ ld. at 90. As Pathways knew of the regulations and their
purpose, “it should have realized that placing Hammons [the plaintiff] at an unregistered

boarding home created the risk that she would be in a physically unsafe and/or unsanitary

24

environment . . . [including] the specific risk that Hammons would suffer physical and/or
mental abuse.” /d. This awareness of the risks, alone, was not enough to create a duty;
the Pathways court found, however, that there was a duty because it was “unreasonable
for Pathways to fail to take the simple and readily available steps [of choosing a boarding
home from the list of registered homes] that would have eliminated or greatly reduced
that risk” given how great the risk was at an un-registered home. /d. at 91. To summarize,
a duty was found because Pathways knew their actions created a great risk for the plaintiff
and, unreasonably, took no steps to limit that risk. /d.

The Kentucky Supreme Court, in the later She/ton case, appeared to reconsider
its approach to finding a duty in Pathways, noting that the inquiry was very fact intensive
and it conflated the issue of duty with that of breach and causation. She/ton, 413 S.W.3d
at 912 & n.40. The Court specifically noted that “a duty should not be expressed in such
minute detail” and rather found that “Pathways [simply] had a duty of reasonable care
[which was breached] by failing to use the current list of registered boarding homes.” ld.
at n.40. The Kentucky Supreme Court has described the She/ton holding as finding that
factual considerations like obviousness of a hazard “were better addressed in deciding
whether the defendant breached the almost universally accepted general duty of ordinary
care owed by every person to all other persons.” Carter, 471 S.W.3d at 297. The same
court has also found that, while She/ton addressed the premises-liability issue of the
obviousness of a hazard, “its rule is generally applicable to all negligence cases.” ld. The
Carter court summarized the impact of the She/ton approach_“[i]nstead of killing a case
prematurely because of [a factual issue like obviousness or foreseeability], most non-

frivolous cases will now be allowed to mature fully and go before a jury to determine

25

whether there has been tortious conduct at all.” ld.

The provisions in the Restatement, as well as the application of the Restatement
in the Commonwealth of Kentucky, and the apparent movement of the Kentucky Supreme
Court to be more lenient in finding a duty owed require the Court to find that Ecolab owed
a duty to Tarter. The Court recognizes that the Kentucky Court of Appeals has, more
recently since Carter, questioned the extent to which She/ton applies to cases outside the
premises-liability context. See Howard v. Sprad/in, NO. 2017-CA-001478-MR, 2018 WL
5304188, at *3 (Ky. Ct. App. Oct. 2018). Thus, the Court will conduct the duty analysis
under both the Pathways and She/ton approaches.

Under the foreseeability analysis laid out in Pathways, the actions of Ecolab
created an unreasonable risk of a foreseeable injury. Like Pathways, Ecolab was aware
of the health and safety regulations governing the operation of pools in Kentucky, and
therefore, per the Pathways analysis, was aware of the risk to people coming in contact
with a pool or spa that did not meet the state regulations. /d. at 90; (Docs. # 85-5 at 48:19-
24, 88-10 at 74:11-76:9, 132:22-133:23 and 88-11 at 30:3-32:5, 36:10-39:1). Here,
Ecolab not only recognized the health and safety risks but knew from the hundreds of
pings and multiple site visits that the chemical levels in the pool, which help to prevent
the growth of bacteria like Legione//a, were often out of compliance with the state
regulations and that the controller at the Embassy Suites was malfunctioning. See, e.g.,
(Docs. # 88-3 at 1, 5, 7, 18, 88-4, 88-10 at 74:11-76:9, 88-10 132:22-133:23, 138:23-
139:9, and 88-11 at 28:15-39:1). The Court finds that employees of Ecolab additionally,
failed, unreasonably, to take “the simple and readily available steps” of personally

reaching out to the management at the Embassy Suites (outside of routine service and

26

an extra service request) to attempt to help remedy the clear chemical imbalances; thus,
the injury suffered by Tarter was foreseeable. Pathways, lnc. 113 S.W.3d at 91.
Therefore, Ecolab owed a duty to Tarter under the Pathways approach.

She/ton and Carter suggest that the Kentucky Supreme Court, however, is moving
toward a more expansive approach to duty and is leaving the fact-intensive inquiry for a
jury to consider in determining breach. She/ton, 413 S.W.3d at 912 & n.40; see also
Howard, 2018 WL 5304188, at *3 (discussing She/ton). Specifically, the Kentucky
Supreme Court appears to be focusing its analysis on Kentucky’s universal-duty rule.
Carter, 471 S.W.3d at 297; Lee, 245 S.W.3d at 212; see also Kenda// v. Godbey, 537
S.W.3d 326, 331-32 (Ky. Ct. App. 2017). Pursuant to this approach, the Court finds that
Ecolab owed a duty of reasonable care to all who came in contact with the pool at the
Embassy Suites, including Tarter; the more fact-intensive inquiries regarding the nature
of Tarter’s injury and the reasonableness of Eco|ab’s actions would be determined by a
jury during its consideration of breach. See Carter, 471 S.W.3d at 297; She/ton, 413
S.W.3d at 912 & n.40. Therefore, under the She/ton and Carter approach, Ecolab also
owed a duty to Tarter.

Ecolab argues that it had no duty because it “had no hand in ordering Plaintiff to
clean the filter, and had no knowledge that the Health Department was investigating the
hotel for the potential presence of Legionella” and therefore the injury was unforeseeable
(Doc. # 85-1 at 16). This argument is meritless under either the Pathways or
She/ton/Carfer approach. Eco|ab’s argument artificially narrows the scope of the
foreseeability inquiry. The Kentucky Supreme Court has made clear that the “precise

form of injury” does not have to be foreseeable_rather, “it is suchient if the probability of

27

injury of some kind to persons within the natural range of the effect of the alleged negligent
act could be foreseen.” lsaacs, 5 S.W.3d at 502 (quoting Mi//er v. Mi//s, 257 S.W.2d 520,
522 (1953)). Here, Ecolab knew the risks associated with chemical imbalances in a pool
and spa, see (Doc. # 88-11 at 30:0-32:5, 36:10-39:1) (Joel Flom, Customer Support
Supervisor at Eco|ab, testifying that the purpose of chlorine in a pool or spa is to kill
bacteria and explaining how pH level impacts the effectiveness of chlorine); see also,
e.g., (Doc. # 88-10 at 74:11-76:9, 132:22-133:23) (Dennis Fitzpatrick, Ecolab employee,
suggesting that Ecolab was aware of Kentucky pool regulations and noting that the pH
level in a pool impacts bacteria growth), and therefore an injury caused by bacteria growth
to anyone coming in contact with the pool is generally foreseeable. See Restatement
(Second) of Torts § 289; id. at § 281 comment (b). Thus, Eco|ab’s argument that Tarter’s
injury was unforeseeable has no merit and does not change the Court’s conclusion that
Ecolab owed a duty to Tarter.
2. Breach

Genuine issues of material fact regarding breach require the Court to deny
summary judgment on the negligence claim. Plaintiff has put forth evidence that Ecolab
knew about the problems with the chemical levels in the pool and the controller, (Docs. #
88-3 at 1, 5, 7, 18 and 88-4, 88-10 at 138:23-139:9), was aware of the risks of lack of
chemicals, (Docs. # 88-10 132:22-133:23 and 88-11 at 28:15-39:1), and was familiar with
the Kentucky state regulations. (Doc. # 85-5 at 48:19-24, 88-10 at 74:11-76:9). Plaintiff
also presented evidence that Ecolab branded itself as a company working to make pools
cleaner and safer. See (Doc. # 88-3) (including the Ecolab motto: “Cleaner. Safer.

Healthier.”); (Doc. # 88-11 at 88:25) (Joel Flom, Customer Support Supervisor at Eco|ab,

28

testifying that the customer support number for Ecolab is 1-800-35-CLEAN). Viewing this
evidence in the light most favorable to the Plaintiff, as required at the summary-judgment
stage, the Court finds that a genuine issue of material fact exists as to whether Defendant
Ecolab breached its duty toward Tarter. She/ton, 413 S.W.3d at 905. This evidence
suggests more than “metaphysical doubt as to the material facts.” Lossia, 859 F.3d at
428 (quoting Matshushita Elec. lndus. Co., Ltd., 475 U.S. at 586). Accordingly, Eco|ab’s
motion for summaryjudgment on Tarter’s negligence claim must be denied.

B. Products-Liabi|ity C|aim

“When a plaintiff ‘fails to respond or to othenivise oppose a defendant’s motion,
then the district court may deem the plaintiff to have waived opposition to the motion.’”
Purefide v. Thompson, 12-cv-66-GFVT, 2014 WL 4661955, at *2 (E.D. Ky. Sept. 18,
2014) (quoting Scott v. Tennessee, 878 F.2d 382, at *2 (6th Cir. 1989) (unpublished table
decision)). Tarter “fail[ed] to respond or to othenivise oppose” Eco|ab’s Motion for
Summary Judgment on the products-liability claim and therefore waived opposition to that
aspect of the Motion. See Scott, 878 F.2d at *2; (Doc. # 88). Accordingly, Eco|ab’s Motion
for Summary Judgment is granted with respect to the products-liability claim.
V. CONCLUS|ON

For the reasons articulated herein, |T |S HEREBY ORDERED that:

(1) APlAlM’s Motion for Summary Judgment (Doc. # 82) is GRANTED;

(2) Eco|ab’s Motion for Summary Judgment (Doc. # 85) is GRANTED |N PART
AND DEN|ED |N PART;

(a) The Motion is DEN|ED as to Count || (negligence);

(b) The Motion is GRANTED as to Count ||| (strict products liability);

29

(2) Eco|ab’s Motion to Strike (Doc. # 97) is GRANTED;

(3) The remaining parties to this action shall file a Joint Notice of available pre-
trial and trial dates within twenty (20) days of the date of entry of this 0rder; and

(4) Defendant Ecolab shall file a written response to Plaintiff’s motion in limine
(Doc. # 98) not later than January 23, 2019.

This 4th day of January, 2019.

Signed By:
Daw'd L. Bunning W
United States District Judge

 

30

